Holden, J.
1. Appearance and pleading shall be a waiver of all irregularities of the process, or of the absence of process, and the service thereof. Civil Code, § 4981.
2. Upon the trial of a claim ease the claimant can not complain that the process in the suit in which was rendered the judgment levied upon the property claimed was not served by one authorized to make such service, where the defendant in such suit by appearance and’ pleading to the merits waived such process.
3. A ruling of the court disallowing an amendment offered by the claimant to the claim affidavit in a claim case can not be made the ground of a motion for a new trial; but direct exceptions should be filed to such ruling, if a review of it is to be had. Hawkins v. Studdard, 132 Ga. 265 (63 S. E. 852).
4. An assignment of error in a motion for a new trial in which complaint is made that the court allowed oral evidence in regard to certain writings can not be considered, when the motion does not disclose what was the evidence it is claimed the court illegally admitted, although the assignment of error sets out questions asked the witness and the grounds of objection thereto.
5. Many of the questions made in this case were adjudicated adversely to the plaintiff in error when the case was formerly before this court. Young v. Germania Savings Bank, 132 Ga. 490 (64 S. E. 552). The evidence supported the verdict, and no error of law requiring a reversal was committed upon the trial of the ease, or upon the hearing of the motion for a new trial.

Judgment affirmed.


All the Justices concur.